Citation Nr: 1241343	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-28 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim for service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been received with respect to a claim for service connection for a left knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, R.G.


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran had active duty service from April 1976 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York.  The Veteran was afforded a May 2012 hearing before the undersigned at the RO.  A transcript of the hearing is associated with claims folder.  

The Veteran filed his substantive appeal in May 2010, which was over a year following the initial RO decision and 60 days following the January 2010 statement of the case (SOC).  In a June 2010 letter, the RO initially determined that the Veteran did not file a timely substantive appeal.  However, it was later determined that the SOC was not properly mailed to the Veteran and his May 2010 substantive appeal was accepted as timely in light of the notification error.  See July 2010 RO letter.  Given the RO's actions and the testimony already taken in regards to the appeal, the Board accepts the substantive appeal as being timely filed.  See also Percy v. Shinseki, 23 Vet. App. 37 (2009).

Pertinent VA treatment records were added to the claims folder following the agency of original jurisdiction (AOJ) most recent adjudication in the January 2010 SOC.  In May 2012, the Veteran waived his right to review of the newly submitted evidence.  38 C.F.R. § 20.1304(c).  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the physical claims folder.  

The issues of service connection for a right knee disability and pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2002 decision, the RO denied a claim for service connection for right and left knee disabilities, as the record did not show a nexus to active service.  

2.  The Veteran did not submit a notice of disagreement, and new and material evidence was not received, within one year of the notice of the October 2002 RO decision.

3.  Evidence received since the October 2002 RO decision denying service connection for right and left knee disabilities is not cumulative or redundant of the evidence previously of record, pertains to an element of the claims that were previously found to be missing, and raises a reasonable possibility of substantiating the underlying claims for service connection.

4.  A continuity of symptomatology beginning in service has been demonstrated for the current left knee disability.  


CONCLUSIONS OF LAW

1.  The RO's October 2002 decision denying service connection for right and left knee disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2012).  

2.  The evidence received since the October 2002 RO decision is new and material and sufficient to reopen the claim for service connection for right and left knee disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

3.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.303(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

As the Board is granting the petitions to reopen and service connection for a left knee disability, these claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II.  Petition to reopen

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In October 2002, the RO denied service connection for left and right knee disabilities, due to absence of a nexus to service.  The Veteran was notified of the RO's decision.  He submitted a December 2002 statement.  He was concerned that the RO mixed up his medical records with another Veteran.  

The Board has considered whether the December 2002 statement constitutes a notice of disagreement (NOD).  There are six elements for a valid NOD: it must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; (5) be filed by the claimant or the claimant's authorized representative; and (6) express a desire for appellate review.  38 U.S.C.A. § 7105(b) (West 2002); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2009).  The December 2002 statement satisfied the first five elements.  See id.  

The remaining issue is whether the December 2002 statement sufficiently expressed a desire for appellate review.  While special wording is not required, a NOD must be in terms that can be reasonably construed as a desire for appellate review.  Id.  Additionally, both the wording and the context in which it was written must be examined.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  

The December 2002 statement makes no reference to the Board or any request for a statement of the case (SOC).  It cannot be construed as a desire for appellate review of the October 2002 RO decision.  Rather, the Veteran is expressing concern that the RO mishandled his VA treatment records.  He specifically requests, "please a have counselor go over c-file- svc med records with me ASAP."  After careful consideration of the context and expressions within the statement itself, the Board does not find that it expresses a desire for appellate review.  Thus, the December 2002 statement does not meet the NOD criteria.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. § 20.201 (2009); see id.; Gallegos, supra.

In summary, the Veteran did not submit a timely NOD or new and material evidence within a year of the October 2002 RO decision.  The October 2002 RO decision became final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2012).

Evidence considered in the October 2002 RO decision included the following: service treatment records, various written statements by the Veteran, and VA treatment records from April and May 1989, September 2000 to September 2001, and March 2001 through April 2002.  

As relevant, service treatment records include several complaints about knee pain.  A May 1976 entry reflects that the Veteran complained about sore knees over a two week period and denied any incident of trauma.  The listed clinical impression was bilateral Osgood Schlatter's disease.  Another entry a week later included an assessment of ligament or tendon strain bilaterally.  

Beginning in October 1976, service treatment records show multiple complaints about knee pain, including the left knee on at least one occasion, which were subsequently limited to the right knee.  In one entry, he denied recent trauma.  Then, in another entry, he reported falling on his right knee.  The clinical impressions were right knee strain, tendonitis, and chrondromalcia.  He was placed on light duty.  
 
Service treatment records, dated in January 1977, show that the Veteran had an arthrogram of his right knee and the findings were within normal limits.  

The Veteran underwent an examination for separation from service in April 1977, when his knees were deemed to be normal.  

Evidence received since the October 2002 RO decision includes updated VA treatment records from 2002 through January 2010, various written statements by the Veteran, and May 2012 hearing testimony.  

It does not appear that the RO considered May 2002 VA treatment records in its October 2002 decision.  These records were; however, constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA treatment records from May 2002 show that the Veteran complained about bilateral knee pain.  No erthema or edema was observed, but medial torsion caused pain at the lateral ligaments.  X-rays revealed moderate osteoarthritis of the left knee and mild osteoarthritis for the right knee.  The examiner assessed osteoarthritis with tendonitis.  

VA physical therapy records from September 2002 reflect that the Veteran had bilateral knee pain, but could not recall any specific injury.  

VA primary care treatment records from March 2006 show that the Veteran had a four day history of left knee pain.  Two weeks later, another entry reflects that he sought pain management for bilateral knee pain, in additional to low back and left shoulder pain.  Clinical examination was unremarkable for the knees.  He was recommended for physical therapy.  

In November 2007, VA primary care records reflect that the Veteran had left knee pain.  Clinical examination did not show edema, limited motion, or grind.  Although he wanted an X-ray of his knee, the examiner explained his symptoms could be related to his low back disability.  

X-rays of both knees taken in July 2009 include an impression that there was no bone or joint abnormality in either knee.  However, subsequent VA treatment records from August and September 2009 include reports about continued bilateral knee pain.  The Veteran related his bilateral knee disability to an in-service fall.  He reported a history of in-service arthroscopic surgery for his right knee.  

In November 2009, the Veteran had a left knee magnetic resonance imaging (MRI) to rule out the possibility of a meniscal tear.  It revealed diffuse chondromalacia, joint effusion, and tear of the lateral meniscus and possible tear of the posterior horn medial meniscus.  

In January 2010, the Veteran underwent left knee arthroscopic surgery for lateral meniscal debridement.  

At the May 2012 hearing, the Veteran reported that he participated in many infantry training exercises during service.  These exercises necessitated a great amount of physical exertion.  He also stated that he fell off of a truck in Okinawa, Japan and subsequently had arthroscopic surgery on his right knee.  He sought medical attention at the Van Dorn VA Medical Center (Van Dorn VAMC) shortly after service.  He denied having any post service knee injuries.  His wife reported that she knew him for 10 years and recalled him walking oddly due to apparent knee pain.      

The additional evidence is new in that it was not previously of record.  

At the time of the prior denial, there were no reports about outstanding VA treatment records or reports of a continuity of symptomatology of bilateral knee pain beginning in service.  The Veteran's lay reports are presumed to be credible for purposes of reopening.  Justus.  These items of evidence pertain to an element of the claim that was previously found to be missing-a nexus to service.  

The record contains evidence of current bilateral knee disabilities and evidence that these disabilities may be related to service, as such it would trigger VA's duty to provide an examination and is therefore reasonably likely to substantiate the claim.  Shade.  

In sum, the newly submitted evidence is new and material.  The petition to reopen a claim of service connection for right and left knee disabilities is granted.  

III.  Service connection for left knee disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As noted above, service treatment records reflect complaints for left knee pain.  He was assessed as having Osgood Schlatter's disease in his left knee.  

X-rays taken in August 2002 reveal moderate osteoarthritis for the left knee.  Subsequent MRI study from November 2009 showed diffuse chondromalacia, joint effusion, and tear of the lateral meniscus and possible tear of the posterior horn medial meniscus.  In January 2010, the Veteran underwent arthroscopic surgery on his left knee for lateral meniscal debridement.  

At the May 2012 hearing, the Veteran described undergoing significant physical training during service.  He denied any post service trauma to either knee and reported a continuity of symptomatology beginning in service.  Although his reports are made nearly 25 years following service, they are consistent with the complaints in service and the treatment records.  Knee symptomatology was not documented on the service separation examination, but there is nothing explicitly contradicting the Veteran.  The evidence is in equipoise on the question of continuity and the Veteran is considered credible.  Caluza, 7 Vet. App. at 510-511.

In summary, service treatment records document complaints of left knee pain.   The Veteran has provided credible reports that his left knee symptoms began in service and continued up to the present.  The current medical evidence shows a current left knee disability.  Service connection for a left knee disability is granted.  


ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened and to this extent granted.

New and material evidence having been received; the claim for service connection for a left knee disability is reopened and to this extent granted.

Service connection for a left knee disability is granted.  


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.  

Service treatment records show that the Veteran complained about right knee pain on multiple occasions.  The Veteran has also reported that he had arthroscopic surgery for his right knee in service and sought treatment at the VAMC Van Dorn immediately after service.  See May 2012 hearing transcript.  He denied having any post service injuries to either knee, but continued to have right knee pain.  X-rays made before the claims period suggested mild osteoarthritis in the right knee, but subsequent X-rays in July 2009 reportedly did not show bone or joint abnormality in the right knee.  An examination is necessary to determine whether a current right knee disability is present and, if so, its etiology.  

Additionally, it appears there may be outstanding VA treatment and service hospital records pertaining to the right knee.  Service treatment records confirm that the Veteran had an arthrogram for his right knee.  However, at the May 2012 hearing, the Veteran stated that he had arthroscopic surgery for his right knee while stationed in Okinawa, Japan.  It is unclear whether the Veteran had surgery in addition to the arthrogram.  He also reported having treatment immediately after service at the VA Van Dorn Medical Center sometime from 1977 through 1979.  VA has an obligation to obtain these records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

For the claimed psuedofolliculitis barbae, service treatment records reflect that the Veteran had it during service.  He reports that he continues to have psuedofolliculitis barbae type symptoms.  However, the available medical records do not confirm that he has a current pseudofolliculitis barbae diagnosis.  An examination and opinion is needed as to determine whether the Veteran's currently described dermatological symptoms are related to psuedofolliculitis barbae noted in service.  McLendon.; Locklear.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran clarify whether he had right knee arthroscopic surgery in service, in addition to the right knee arthrogram of record, and if so, identify the location and approximate date for the in-service right knee arthroscopic surgery.  

Based upon his response, take the necessary steps to locate any identified outstanding records.  Ensure that responses from record custodians are incorporated into the record.  

Efforts to obtain service records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  Obtain updated VA treatment records since January 2010.  

Search for VAMC Van Dorn treatment records of treatment for a right knee disability for the period from April 1977 to December 1979.  Incorporate all responses into the claims folder.  

Efforts to obtain these records must continue until they are obtained, it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

3.  After associating all newly generated records with the claims folder (or efolder), schedule the Veteran for a VA examination to determine whether he has a current right knee disability and if so, whether it is related to an event, injury, or disease in service, including the right knee complaints and treatment in service.  All indicated tests and studies should be conducted.

The examiner should review the claims folder, including this remand, and relevant records in Virtual VA records.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current right knee disability.  If so, the examiner should then opine as to whether it had its onset in service or in the case of arthritis, within a year from separation, or is otherwise the result of a disease or injury in service, including reports of strenuous physical activity and falling off a truck. 

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

4.  After associating all newly generated records with the claims folder (or efolder), schedule the Veteran for a VA examination to determine whether he currently has pseudofolliculitis barbae or other dermatological disorder and whether it is related to psuedofolliculitis barbae noted in service.  All indicated tests and studies should be conducted.

The examiner should review the claims folder, including this remand, and relevant records in the Virtual VA efolder.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current dermatological disorder of the face had its onset in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner should consider the service treatment records from July, August, and November 1976 for pseudofolliculitis barbae.

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


